Citation Nr: 0525958	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD), from June 14, 2001, to June 1, 2004.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD, effective from June 2, 
2004, forward.

3.  Entitlement to an effective date earlier than June 14, 
2001, for the assignment of a 30 percent disability rating 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from August 1965 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Portland, Oregon.  

In April 1972, the veteran was granted service connection for 
an anxiety reaction, evaluated as noncompensable, effective 
from December 15, 1971.  In April 1977, the RO awarded a 10 
percent rating for this disability, characterized as a mixed 
psychoneurotic disorder, effective from September 13, 1976.

In the November 2001 rating decision on appeal, the RO 
recharacterized the veteran's disability as PTSD and awarded 
a 30 percent rating, effective from June 14, 2001.  The 
veteran expressed disagreement with the assigned disability 
rating and with its effective date, suggesting that it should 
extend to his date of discharge from service.  Thereafter, by 
rating action dated in July 2004, the RO determined that the 
veteran's service-connected PTSD warranted a 70 percent 
disability rating, effective as of June 2, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  In a letter to the Board 
received in November 2004, the veteran indicated that he 
wished to be scheduled for a hearing before a Veterans Law 
Judge at the RO.   Therefore, in order to afford the veteran 
due process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge sitting at the 
RO, in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 


